Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 are pending. Claims 8-10 have been cancelled. The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaper (US 2014/0017614) in view of Sandhu US (2007/0261016).
Regarding claim 1, Schaper discloses a manufacturing method of a nano-imprint template (abstract), comprising: forming a soft template based on at least one master provided with a preset pattern (resist 29 constitutes a soft template because it is used to transfer a pattern through a photolithography and etching process, [0022]), wherein the soft template is provided with a groove corresponding to the preset pattern ([0022], Fig. 1C); forming a protective layer on a side of the soft template provided with the groove (patterned backing 27, [0022]); moving at least one soft template formed with the protective layer into a stitching area of a base substrate (resist 29 placed onto the substrate, [0023]); fixing the at least one soft template on the base substrate ([0023]), wherein a side of the soft template away from the protective layer contacts with the base substrate ([0023], orientation shown in Figs. 1C-D); and removing the protective layer (shown after removal in Fig. 1D, the process of dissolving PVA is explained in [0033]).
Schaper teaches a method substantially as claimed. Schaper differs from the claimed method in that the master imprints the PVA (protective layer) and the photoresist (soft template) is applied to the PVA, whereas in the claimed method, the master imprints the soft template and the protective layer is provided on the soft template. Of note, Schaper further discloses that the lithography process is for forming integrated circuits and memory ([0037]).
However, in the same field of endeavor of imprint lithography for making integrated circuits and memory ([0005-06]), Sandhu teaches alternative embodiments of forming integrated circuits and memory ([0005-06]) by imprinting a negative with a master or imprinting the inverse of the image ultimately desired ([0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schaper to imprint the photoresist and apply the PVA to the photoresist because [0051] of Sandhu teaches alternative embodiments known in the art wherein imprinting produces the same or the inverse of the image ultimately desired which constitutes the difference between Schaper and claim 1. As modified, the master imprints the photoresist and the PVA is applied on the stamped side of the photoresist because the master that is used is the inverse before the modification. 
Regarding claim 2, Schaper as modified in view of Sandhu teaches wherein forming the soft template on the side of the at least one master provided with the preset pattern comprises: coating a silica gel material or a resin material on the side of the at least one master provided with the preset pattern (in Schaper, PVA backing 27 coats the master and resist 29 coats the PVA backing, [0021-22]; as modified, resist 29 would coat the master and PVA backing 27 would then coat resist 29; additionally, for a process with a master, [0025] of Schaper teaches a polymer spread over surface of a master, then cured, and then separated [0025]); and curing the silica gel material or the resin material to form the soft template (for a process with polymer spread over surface of a master, it is cured, and then separated [0025]).
Regarding claim 3, Schaper in view of Sandhu teaches wherein forming the protective layer on the side of the soft template provided with the groove comprises: coating a soluble resin material on the side of the soft template provided with the groove (in Schaper, PVA backing 27 coats the master and resist 29 coats the PVA backing, [0021-22]; as modified, resist 29 would coat the master and PVA backing 27 would then coat resist 29).
Regarding claim 4, Schaper in view of Sandhu teaches wherein removing the protective layer comprises: dissolving the soluble resin material (removal of PVA is shown in Fig. 1D of Schaper, the process of dissolving PVA is explained in [0033]).
Regarding claim 5, Schaper in view of Sandhu teaches wherein the soluble resin material is Polyvinyl Alcohol (in Schaper, patterned backing 27 is PVA, [0021-22]; as modified, PVA backing 27 is the protective layer for stamped resist 29).
Regarding claim 7, Schaper in view of Sandhu teaches wherein fixing the at least one soft template on the base substrate comprises: heating the base substrate until the soft template is fixed on the base substrate (Schaper, adhesion achieved by applying a slight temperature, [0023]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaper (US 2014/0017614) in view of Sandhu US (2007/0261016) as applied to claim 1 above, and further in view of Schaper ‘150 (US 2011/0058150).
	Schaper in view of Sandhu teaches moving template 25 with resist 29 into stitching area of substrate [0021-23]. Schaper in view of Sandhu teaches a method substantially as claimed. Schaper as modified does not teach wherein moving at least one soft template formed with the protective layer into the stitching area of a base substrate comprises: bonding the protective layer and a transfer head by a heat release tape to fix the soft template formed with the protective layer to the transfer head; moving the transfer head into the stitching area of the base substrate; and heating the heat release tape until the soft template is detached from the transfer head.
	However, in the same field of endeavor of nanoimprint lithography Schaper ‘150 by the same inventor teaches wherein moving at least one soft template (functional material 20, [0019] [0024], Figs. 1, 3-5) formed with the protective layer (template 14 consisting of PVA, [0019] [0024], Figs. 1, 3-5) into the stitching area of a base substrate (substrate 16, [0019] [0024], Figs. 1, 4-5) comprises: bonding the protective layer (template 14 consisting of PVA, [0019] [0024], Figs. 1, 3-5) and a transfer head (polymer of carrier 24 and holder 28, [0019] [0024], Figs. 1, 4-5) by a heat release tape (adhesive 26 is a heat release tape, [0019] [0024-25], Figs. 1, 3-5) to fix the soft template formed with the protective layer to the transfer head ([0019] [0024-25], Figs. 1, 3-5); moving the transfer head into the stitching area of the base substrate ([0028-29], Figs. 4A-C); and heating the heat release tape until the soft template is detached from the transfer head ([0025], claim 37).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Schaper to transfer the template and protective layer to the substrate by the method in Schaper ‘150 because [0009] teaches that so permits application with a deformable pad which avoids the formation of bubbles.
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.
Applicant presents arguments on pages 5-7 of the remarks referring to [0032] of Schaper, MxL template 85, pattern 87, and pattern 83. [0032] was not cited and Applicant has not presented an argument that [0032] teaches away.
Applicant argues that Sandhu’s teaching of prior art recognized alternatives of imprinting a design or its inverse to ultimately produce the final layer is insufficient grounds to modify Schaper and reverse which side is imprinted and following the rest of the process as taught by Schaper. As noted above, [0022] of Schaper teaches imprinting PVA backing 27 and coating it with resist 29, forming PVA template 25 shown in Fig. 1C with PVA backing 27 facing resist 29. By contrast, in claim 1, the soft template is imprinted and then coated with a protective layer (which is PVA as recited in claim 5). The result in both claim 1 and in [0022] of Schaper is bilayer of a soft template and PVA with a groove in the soft template and a complementary surface in the PVA. As noted above regarding Sandhu, the art recognizes an equivalence for imprinting one side or imprinting a complementary shape into the either side. Sandhu accordingly provides a sufficient rationale to modify Schaper such that the resist 29 is imprinted then coated with PVA. No other modifications are required to establish a prima facie case for obviousness for claim 1 and Applicant has not presented an argument for the other claims that are not based on alleged deficiencies to the rejection of claim 1.
Applicant’s argument alters the modification to remove resist 29, which does not follow how the layers are moved in Schaper (see [0023]). Applicant’s alteration to the modification is therefore not persuasive and the modification as laid out in the rejection provides the prima facie case for obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726